Citation Nr: 1116611	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  00-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for recurrent subluxation of the right knee.

2.  Entitlement to an initial rating greater than 30 percent for recurrent subluxation of the left knee.

3.  Entitlement to an initial rating greater than 10 percent for chronic right knee strain with early degenerative joint disease.

4.  Entitlement to an initial rating greater than 10 percent for left knee strain with early degenerative arthritis and patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Following an October 2003 remand, the Board denied the Veteran's claims in an August 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2006, the Court granted a Joint Motion for Remand (JMR) filed by the parties to partially vacate and remand the Board's August 2005 decision.  

In the August 2005 decision, the Board also granted a separate 10 percent evaluation for a left knee disorder of limitation of extension.  In the September 2006 JMR, the Veteran's representative and the Secretary emphasized that the newly assigned separate 10 percent rating was not among the matters addressed in their appeal.

Following the September 2006 JMR, the case returned to the Board where it was remanded for additional development in March 2007.  The Board then denied the Veteran's claims in an August 2009 decision and the Veteran again appealed the denial to the Court.   In November 2010, the Court granted a second JMR filed by the parties, and the portion of the August 2009 Board decision that denied entitlement to initial increased ratings for the left and right knee disabilities was vacated and remanded.  The appeal has now once again returned to the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the November 2010 JMR, the Board must remand the case for additional evidentiary development.  The parties agreed in the JMR that a February 2009 VA orthopedic examination was not adequate as it did not include an opinion addressing whether the Veteran's complaints of incapacitating pain during flare-ups results in increased impairment of the knees.  Therefore, the Veteran's claims are remanded for the scheduling of an additional VA examination to determine the current severity of his service-connected knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left and right knee disabilities.  If possible, the examination should be scheduled during a period when the Veteran is experiencing incapacitating flare-ups of symptoms associated with his knee disabilities.  If such scheduling is not possible, the record should document all attempts to schedule the examination during such a period of increased symptoms. 

The claims folder should be made available to and reviewed by the examiner, and the examiner should note such review in the report.  
a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination.  To the extent possible, the examiner should specify any decrease in range of motion due to flare-ups of symptoms in degrees.  

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  

d)  The examiner should identify any nerve impairment associated with the Veteran's knee disabilities. 

e)  After physically examining the Veteran's knees, the examiner should opine whether the Veteran's complaints of incapacitating pain during flare-ups results in increased knee impairment, and if so, how such increased impairment contributes to the overall disability picture, i.e. limits functioning.

2.  If the benefits sought on appeal are not fully granted, the RO should readjudicate the claims with consideration of all the evidence of record and issue a SSOC before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


